UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4084


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DOMINICK RANDELL COLEMAN, a/k/a D,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. Elizabeth Kay Dillon, District Judge. (7:06-cr-00027-EKD-1)


Submitted: December 2, 2020                                 Decided: December 15, 2020


Before FLOYD, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juval O. Scott, Federal Public Defender, Brooks A. Duncan, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Roanoke, Virginia, for
Appellant. Thomas T. Cullen, United States Attorney, Jonathan Jones, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dominick Randell Coleman appeals the district court’s judgment revoking his

supervised release and imposing a sentence of 10 months in prison and three years of

supervised release. On appeal, he does not challenge the district court’s decision to revoke

his supervised release but contends that its failure to sufficiently factor or address his

efforts at rehabilitation in the month before the revocation proceeding and his earlier

overserved sentence constituted procedural error warranting resentencing. We affirm.

       “A sentencing court has broad discretion to impose a revocation sentence up to the

statutory maximum.” United States v. Coston, 964 F.3d 289, 296 (4th Cir. 2020) (internal

quotation marks and citations omitted). “‘We will not disturb a district court’s revocation

sentence unless it falls outside the statutory maximum or is otherwise plainly

unreasonable.’” United States v. Doctor, 958 F.3d 226, 238 (4th Cir. 2020) (citation

omitted). “First, we determine whether the sentence is ‘unreasonable at all,’ procedurally

or substantively.” Coston, 964 F.3d at 296 (citation omitted). “If it is not, we affirm; if it

is unreasonable, we determine whether it is plainly so.” Id. (citation omitted).

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Chapter Seven policy statement range

and the applicable § 3553(a) sentencing factors.” United States v. Patterson, 957 F.3d 426,

436 (4th Cir. 2020) (citation omitted). A sentence within the policy statement range

requires less explanation. Id. at 439 (citations omitted). In explaining its sentence, the

district court “must address the parties’ nonfrivolous arguments in favor of a particular

sentence, and if the court rejects those arguments, it must explain why in a detailed-enough

                                              2
manner that this Court can meaningfully consider the procedural reasonableness of the

revocation sentence imposed.” United States v. Slappy, 872 F.3d 202, 208 (4th Cir. 2017).

“[A] revocation sentence is substantively reasonable if the court ‘sufficiently state[s] a

proper basis for its conclusion that’ the defendant should receive the sentence imposed.”

Id. at 207 (citation omitted). We presume that a sentence within the policy statement range

is reasonable. United States v. Webb, 738 F.3d 638, 641 (4th Cir. 2013).

       “By drawing arguments from § 3553 for a sentence different than the one ultimately

imposed, an aggrieved party sufficiently alerts the district court of its responsibility to

render an individualized explanation addressing those arguments, and thus preserves its

claim.” United States v. Lynn, 592 F.3d 572, 578 (4th Cir. 2010). “Of course, lodging one

specific claim of procedural sentencing error before the district court, e.g., relying on

certain § 3553 factors, does not preserve for appeal a different claim of procedural

sentencing error, e.g., relying on different § 3553 factors.” Id. at 579 n.4. Moreover,

merely pointing out facts without making arguments for a different sentence based on

consideration of the § 3553 factors does not preserve the claim. See id. at 580.

       We have reviewed the record and conclude that Coleman’s sentence is reasonable.

He violated the conditions of his supervised release by brandishing a firearm, and his policy

statement range was 6 to 12 months. In the district court, he argued that although he had

been rough to supervise at times, he had shown a lot of success in the last month before the

final revocation proceeding; and he asked the court to allow him to complete his treatment

program in lieu of incarceration. After considering the Chapter Seven policy statement

range and applicable § 3553(a) factors, the court found that a sentence within the range

                                             3
was appropriate based on Coleman’s significant breach of trust and violent nature of his

violation, in order to deter him and protect the public from his future crimes; but the court

considered and credited his recent progress by not giving him the high end of his policy

statement range. The court recommended that he receive any available treatment while in

custody and encouraged him to seek treatment again when released. On appeal, Coleman

contends that the court failed to sufficiently factor or address his efforts at rehabilitation or

his earlier “overserved” sentence. However, as the Government correctly notes, Coleman

did not make any arguments or requests based on his earlier sentence of time-served in the

district court; and he fails to show any plain error by the court. Moreover, we conclude

that the court adequately addressed his arguments and explained its sentence.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                                   AFFIRMED




                                               4